Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 1 of 20 PageID 2889




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 SHAWN ELLEN STEMM,

        Plaintiff,

 v.                                                        Case No. 8:19-cv-1022-T-CPT

 ANDREW M. SAUL,
 Commissioner of Social Security,

       Defendant.
 ____________________________/


                                        ORDER

        The Plaintiff seeks judicial review of the Commissioner’s denial of her claim

 for Disability Insurance Benefits (DIB).         For the reasons discussed below, the

 Commissioner’s decision is reversed, and the case is remanded.

                                             I.

        The Plaintiff was born in 1965, has at least a high school education, and has

 past relevant work experience as both a nurse and a quality assurance coordinator. (R.

 26). In August 2015, the Plaintiff applied for DIB alleging disability as of March 4,

 2015, due to lupus, anemia, diabetes, arthritis, depression, anxiety, fibromyalgia,

 sacroiliitis, neuritis, neuralgia, radiculitis, extreme fatigue, hyper cholesterol, lumbar

 radiculopathy, lumbosacral spondylosis, degenerative joints, and low vitamin B12.
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 2 of 20 PageID 2890




 (R. 211-12, 240). The Social Security Administration denied the Plaintiff’s application

 both initially and on reconsideration. (R. 86, 103).

        At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

 hearing on the matter on March 22, 2018. (R. 1356-97). The Plaintiff was represented

 by counsel at that hearing and testified on her own behalf. Id. A vocational expert

 (VE) also testified. Id.

        In a decision dated July 5, 2018, the ALJ found that the Plaintiff: (1) met the

 insured status requirements through December 31, 2020, and had not engaged in

 substantial gainful activity since her alleged onset date of March 4, 2015; (2) had the

 severe impairments of obesity, hip bursitis, rheumatoid arthritis, diabetes mellitus,

 migraine headaches, and status post lumbar fusion; (3) did not, however, have an

 impairment or combination of impairments that met or medically equaled the severity

 of any of the listed impairments; (4) had the residual functional capacity (RFC) to

 perform sedentary work with some additional postural, manipulative, and

 environmental limitations; and (5) based on the VE’s testimony, could not engage in

 her past relevant work but was capable of making a successful adjustment to other jobs

 that exist in significant numbers in the national economy. (R. 15-27). In light of these

 findings, the ALJ concluded that the Plaintiff was not disabled. (R. 27).

        The Appeals Council denied the Plaintiff’s request for review.         (R. 1-6).

 Accordingly, the ALJ’s decision became the final decision of the Commissioner.




                                            2
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 3 of 20 PageID 2891




                                              II.

        The Social Security Act (the Act) defines disability as the “inability to engage

 in any substantial gainful activity by reason of any medically determinable physical or

 mental impairment . . . which has lasted or can be expected to last for a continuous

 period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 20 C.F.R.

 § 404.1505(a). 1   A physical or mental impairment under the Act “results from

 anatomical, physiological, or psychological abnormalities which are demonstrable by

 medically acceptable clinical and laboratory diagnostic techniques.”             42 U.S.C.

 § 423(d)(3).

        To determine whether a claimant is disabled, the Social Security Regulations

 (Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

 of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4)). 2

 Under this process, an ALJ must determine whether the claimant: (1) is performing

 substantial gainful activity; (2) has a severe impairment; (3) has a severe impairment

 that meets or equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart

 P, Appendix 1; (4) has the RFC to engage in her past relevant work; and (5) can

 perform other jobs in the national economy given her RFC, age, education, and work

 experience. Id. (citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20

 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). While the claimant has the burden of proof



 1
   Unless otherwise indicated, citations to the Code of Federal Regulations are to the version
 in effect at the time of the ALJ’s decision.
 2
   Unpublished opinions are not considered binding precedent but may be cited as persuasive
 authority. 11th Cir. R. 36-2.
                                              3
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 4 of 20 PageID 2892




 through step four, the burden temporarily shifts to the Commissioner at step five.

 Sampson v. Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th Cir. 2017) (citing Jones v.

 Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). If the Commissioner carries that burden,

 the claimant must then prove that she cannot perform the work identified by the

 Commissioner. Id. In the end, “the overall burden of demonstrating the existence of

 a disability . . . rests with the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d

 1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir.

 2001)).

           A claimant who does not prevail at the administrative level may seek judicial

 review in federal court provided the Commissioner has issued a final decision on the

 matter after a hearing. 42 U.S.C. § 405(g). Judicial review is limited to determining

 whether the Commissioner applied the correct legal standards and whether the

 decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec. Admin., Comm’r,

 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted). Substantial evidence is

 “more than a mere scintilla” and is “such relevant evidence as a reasonable mind might

 accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

 (2019) (citations and quotations omitted). In evaluating whether substantial evidence

 supports the Commissioner’s decision, the Court may not decide the facts anew, make

 credibility determinations, or re-weigh the evidence. Ross v. Comm’r of Soc. Sec., 794 F.

 App’x 858, 860 (11th Cir. 2019) (per curiam) (quoting Moore v. Barnhart, 405 F.3d

 1208, 1211 (11th Cir. 2005)). “[W]hile the court reviews the Commissioner’s decision

 with deference to [his] factual findings, no such deference is given to [his] legal

                                             4
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 5 of 20 PageID 2893




 conclusions.” Keel-Desensi v. Berryhill, 2019 WL 1417326, at *2 (M.D. Fla. Mar. 29,

 2019) (citations omitted).

                                            III.

        The Plaintiff raises three challenges on appeal: (1) the ALJ erred by not

 developing the record as to whether the Plaintiff qualified for a closed period of

 disability between her alleged onset date on March 4, 2015, and a back surgery she

 underwent in July 2016; (2) the ALJ erred in finding that the Plaintiff’s mental

 impairments were non-severe and did not result in any work-related limitations; and

 (3) the ALJ erred in neglecting to consider the Plaintiff’s diabetic neuropathy in

 assessing her RFC. (Doc. 14). The Commissioner counters that the ALJ applied the

 correct legal standards and that his decision is supported by substantial evidence. Id.

 Upon a thorough review of the record and the parties’ submissions, the Court finds

 that the Plaintiff’s second and third arguments have merit requiring reversal.

                                             A.

        The crux of the Plaintiff’s second argument is that the ALJ committed several

 mistakes in determining the severity of the Plaintiff’s mental impairments, including

 by failing to appropriately consider the opinions of the Plaintiff’s treating psychiatrist,

 Emilio Montero, M.D. (Doc. 14 at 26-28). The Court agrees that the ALJ erred in

 his evaluation of Dr. Montero’s assessment and in his consideration of the Plaintiff’s

 mental condition overall.




                                             5
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 6 of 20 PageID 2894




        The Court begins with an overview of the regulatory framework governing an

 ALJ’s obligations with respect to opinion evidence and situations where, as in this

 case, a claimant raises a colorable claim of a mental impairment.

        In reviewing an individual’s disability claim, an ALJ “must consider all

 medical opinions in a claimant’s case record, together with other relevant evidence.”

 McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 962 (11th Cir. 2015) (per curiam)

 (citing 20 C.F.R. § 404.1527(b)). 3 Medical opinions are statements from, inter alia,

 physicians and psychologists “‘that reflect judgments about the nature and severity of

 [the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

 prognosis, what [the claimant] can still do despite [her] impairment(s), and [the

 claimant’s] physical or mental restrictions.’” Winschel v. Comm’r of Soc. Sec., 631 F.3d

 1176, 1178-79 (11th Cir. 2011) (quoting 20 C.F.R. § 404.1527(a)(2)).

        An ALJ must state with particularity the weight given to a medical opinion and

 the reasons therefor. Id. at 1179. In rendering this determination, an ALJ must assess:

 (1) whether the doctor has examined the claimant; (2) the length, nature, and extent

 of the doctor’s relationship with the claimant; (3) the medical evidence and

 explanation supporting the doctor’s opinion; (4) the degree to which the doctor’s

 opinion is consistent with the record as a whole; and (5) the doctor’s area of

 specialization. 20 C.F.R. § 404.1527(c). While an ALJ is required to consider each of



 3
  Although this regulation has been amended effective March 27, 2017, the new regulation
 only applies to applications filed on or after that date. See 20 C.F.R. § 404.1520c. Because the
 Plaintiff’s application was submitted in August 2015, the older version of the regulation
 governs here.
                                                6
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 7 of 20 PageID 2895




 these factors, it is not necessary that he explicitly address them in his decision. Lawton

 v. Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011).

        The Regulations set forth three tiers of medical opinions: (1) treating

 physicians; (2) non-treating, examining physicians; and (3) non-treating, non-

 examining physicians. Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 762 (11th Cir.

 2014) (per curiam) (citing 20 C.F.R. § 404.1527(a)(2), (c)(1)-(2)). Treating doctors’

 opinions are accorded the most deference because there is a greater likelihood that

 these healthcare providers will “be able to give a more complete picture of the

 [claimant’s] health history.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th

 Cir. 2019) (citing 20 C.F.R. § 404.1527(c)(2)). As a result, the ALJ must give the

 testimony of a treating physician substantial or considerable weight unless “good

 cause” is shown to the contrary. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159

 (11th Cir. 2004) (per curiam). Good cause exists where: (1) the treating physician’s

 opinion was not bolstered by the evidence; (2) the evidence supported a contrary

 finding; or (3) the treating physician’s opinion was conclusory or inconsistent with the

 physician’s own medical records.        Phillips, 357 F.3d at 1240-41; see 20 C.F.R.

 § 404.1527(c)(2) (stating that “controlling weight” is given to a treating physician’s

 opinion if the opinion is “well-supported by medically acceptable clinical and

 laboratory diagnostic techniques and is not inconsistent with the other substantial

 evidence in [the] record.”). If an ALJ finds that the treating physician’s medical

 opinion should be accorded less than substantial or considerable weight, the ALJ must

 clearly articulate reasons showing good cause for discounting the opinion, and those

                                             7
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 8 of 20 PageID 2896




 reasons must be supported by substantial evidence. Schink, 935 F.3d at 1259 (“We

 have explained that the ALJ must clearly articulate the reasons for giving less weight

 to the opinion of a treating physician.”) (citing Winschel, 631 F.3d at 1179).

        In addition to the above, the Regulations governing an ALJ’s evaluation of

 opinion evidence offered by medical sources draw a distinction between “acceptable

 medical sources” and “other sources.” Social Security Ruling (SSR) 06-03p, 2006 WL

 2329939, at *1-6 (S.S.A. Aug. 9, 2006) (explaining how the SSA assesses opinions

 from different types of evidentiary sources). 4 “Acceptable medical sources” include

 licensed physicians as well as licensed or certified psychologists, while “other sources”

 include physician assistants, nurse practitioners, and licensed clinical social workers.

 Id. at *1-2; Anteau v. Comm’r of Soc. Sec., 708 F. App’x 611, 613 (11th Cir. 2017) (per

 curiam). Unlike “acceptable medical sources,” the opinions of “other sources” are

 “not medical opinions . . . entitled to any special significance or consideration,” Lange

 v. Comm’r of Soc. Sec., 2019 WL 643714, at *4 (M.D. Fla. Feb. 15, 2019) (citations

 omitted), and “cannot establish the existence of a medically determinable

 impairment,” Anteau, 708 F. App’x at 613 (citation omitted).

        Where, as here, a claimant presents a colorable claim of a mental impairment,

 the Regulations mandate that the ALJ apply the Psychiatric Review Technique (PRT).

 Moore, 405 F.3d at 1213-14; 20 C.F.R. § 404.1520a. This technique requires that the




 4
  SSRs “are agency rulings published under the Commissioner’s authority” and are generally
 afforded deference by the courts. Klawinski v. Comm’r of Soc. Sec., 391 F. App’x 772, 775 (11th
 Cir. 2010) (per curiam) (citing Sullivan v. Zebley, 493 U.S. 521, 531 n.9 (1990)).
                                               8
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 9 of 20 PageID 2897




 ALJ assess the Plaintiff’s mental impairments using the following four broad

 functional areas—known as the Paragraph B criteria—(1) understanding,

 remembering,       or   applying    information;      (2)     interacting   with    others;

 (3) concentrating, persisting, or maintaining pace; and (4) adapting or managing

 oneself. 20 C.F.R. § 404.1520a(c)(3).

                                             B.

          In this case, the record reflects that Dr. Montero provided a letter and mental

 RFC assessment of the Plaintiff in September 2017. (R. 1294-96). In his letter, Dr.

 Montero stated that he treated the Plaintiff for Generalized Anxiety Disorder and that

 he prescribed the Plaintiff Xanax. (R. 1294). In his accompanying mental RFC

 assessment, Dr. Montero opined that the Plaintiff had moderate restrictions in all

 mental     health-related   work    activities,   including    understanding,      memory,

 concentration, social interaction, and the ability to adapt to various work situations,

 and that such mental conditions had existed since 2015. (R. 1295-96).

          In his decision, the ALJ performed the PRT at step two of the sequential

 evaluation process and found that the Plaintiff had no limitation in the first and fourth

 functional areas, and a mild limitation in the second and third. At step four, the ALJ

 elected to give “little weight” to Dr. Montero’s mental RFC assessment, finding that

 the doctor’s conclusions that the Plaintiff suffered moderate limitations were “not

 supported by the record as a whole.” (R. 25). In rendering this finding, the ALJ

 referenced his step two “analysis of the [Paragraph] ‘B’ criteria pertaining to the mental




                                              9
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 10 of 20 PageID 2898




  listings.” Id. The ALJ’s determination regarding Dr. Montero’s opinions is flawed in

  several respects.

         To begin, the ALJ’s justification for discounting Dr. Montero’s assessment is

  conclusory and does not contain a clear rationale as to how the ALJ arrived at his

  determination. See Winschel, 631 F.3d at 1179 (“[A]n ALJ may disregard a treating

  physician’s opinion, but he ‘must clearly articulate [the] reasons’ for doing so’”)

  (quoting Phillips, 357 F.3d at 1240-41); see also Davis v. Comm’r of Soc. Sec., 449 F. App’x

  828, 833 (11th Cir. 2011) (per curiam) (noting that, unless an ALJ “clearly articulates”

  good reasons for disregarding a treating physician’s opinion, his decision will not be

  affirmed on appeal). While the ALJ did employ certain phrasing that might otherwise

  support a finding of good cause (i.e., his claim that Dr. Montero’s opinion was “not

  supported by the record as a whole” (R. 25)), the ALJ failed to sufficiently explain the

  basis for his conclusion. See Hubbell-Canamucio v. Comm'r of Soc. Sec., 2016 WL 944262,

  at *4 (M.D. Fla. Mar. 14, 2016) (finding conclusory statements that an opinion is

  inconsistent with or not supported by the record are insufficient to show good cause

  for rejecting a treating doctor’s opinion unless the ALJ articulates factual support)

  (citing Kahle v. Comm'r of Soc. Sec., 845 F. Supp. 2d 1262, 1272 (M.D. Fla. 2012)); Okeefe

  v. Comm'r of Soc. Sec., 2016 WL 362435, at *7 (M.D. Fla. Jan. 29, 2016) (same); Corron

  v. Comm’r of Soc. Sec., 2014 WL 235472, at *6-7 (M.D. Fla. Jan. 22, 2014) (finding the

  ALJ’s statement that the treating doctor’s opinion was “not supported by objective

  medical findings and [was] inconsistent with the evidence of record when considered

  in its entirety” stated good cause to give the opinion little weight, but the ALJ’s failure

                                              10
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 11 of 20 PageID 2899




  to articulate evidence supporting that reason precluded the court from determining

  whether it was supported by substantial evidence); Freeman v. Comm’r of Soc. Sec., 2013

  WL 6244527, at *7 (M.D. Fla. Dec. 3, 2013) (“Although the ALJ used the triggering

  language for the ‘good cause’ exception, his conclusions are unsubstantiated by

  reference to specific evidence in the record, and provide the reviewing Court with little

  guidance in determining whether the findings are supported by substantial evidence.”)

  (citations omitted); Anderson v. Astrue, 2013 WL 593754, at *5 (M.D. Fla. Feb. 15,

  2013) (concluding that the ALJ must do more than recite a good cause reason to reject

  a treating physician’s opinion and must articulate evidence supporting that reason)

  (citing authority); Paltan v. Comm’r of Social Sec., 2008 WL 1848342, at *5 (M.D. Fla.

  Apr. 22, 2008) (“The ALJ’s failure to explain how [the treating doctor’s] opinion was

  ‘inconsistent with the medical evidence’ renders review impossible and remand is

  required.”).

         The ALJ’s mere reference to his Paragraph B analysis at step two does not cure

  this deficiency. Notably, the ALJ did not mention or cite at that step Dr. Montero’s

  opinions.

         Nor does the ALJ’s step two discussion shed light on his stated reasons for

  discounting Dr. Montero’s assessment. By way of example, the ALJ ostensibly found

  Dr. Montero’s determination that the Plaintiff had moderate limitations in

  concentration and persistence to be unsupported because the ALJ found only a mild

  limitation in this functional domain. (R. 19). The ALJ predicated his finding on (1) a

  neurosurgical examination stating that the Plaintiff’s concentration and attention were

                                             11
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 12 of 20 PageID 2900




  “within normal limits;” (2) the initial evaluation of a licensed social worker, which—

  the ALJ claimed—indicated that the Plaintiff’s “mental diagnoses ha[d] been generally

  characterized as ‘mild’ in severity;” (3) “various clinical records from 2016” that

  described the Plaintiff as “negative for anxiety, depression, and insomnia;” and (4) the

  fact that the Plaintiff’s “diminished energy secondary to mental symptomology [wa]s

  referenced only minimally in clinical records.” (R. 19) (internal citations omitted).

         These reasons provided by the ALJ do not amount to good cause for rejecting

  Dr. Montero’s opinion. The Court fails to see how an entry in one neurosurgical

  consult (R. 1253) and the assessment of a licensed social worker (who is an “other

  source”) that the Plaintiff mental diagnoses were mild (R. 1314) overrides the opinion

  of the Plaintiff’s long-time treating psychiatrist (who is an “acceptable medical

  source”), especially without some further clarification from the ALJ. The Court notes

  in this regard that the ALJ provides no explanation as to why he credited the social

  worker over Dr. Montero. In addition, the ALJ fails to elucidate why entries in certain

  medical records that the Plaintiff was negative for anxiety, depression, and insomnia

  or that she complained minimally about diminished energy would contradict Dr.

  Montero’s assessment regarding the Plaintiff’s restrictions in her ability to concentrate.

         The Commissioner’s tepid efforts to bolster the ALJ’s justification for rejecting

  Dr. Montero’s opinion are unconvincing. While the Commissioner endeavors to add

  substance to the ALJ’s reasoning by fleshing out purported contradictions between the

  record and Dr. Montero’s evaluation (Doc. 14 at 30), the ALJ did not perform such

  an analysis in his decision. The Court must review the ALJ’s assessment of Dr.

                                             12
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 13 of 20 PageID 2901




  Montero’s findings based upon what the ALJ said, not upon the Commissioner’s post-

  hoc rationalization. See Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 871-72 (11th

  Cir. 2012) (“We cannot affirm based on a post hoc rationale that ‘might have

  supported the ALJ’s conclusion.’”) (citing Owens v. Heckler, 748 F.2d 1511, 1516 (11th

  Cir. 1984)); Dempsey v. Comm’r of Soc. Sec., 454 F. App’x 729, 733 (11th Cir. 2011) (per

  curiam) (same) (citing Owens).

         The Court is likewise not persuaded by the Commissioner’s suggestion that the

  ALJ’s affording significant weight to the opinions of certain state agency non-

  examining doctors who reviewed the Plaintiff’s medical records provides substantial

  evidence for the ALJ’s finding. It is well established that the opinion of a non-

  examining doctor cannot, by itself, supply the requisite good cause for rejecting the

  assessment of a treating physician. Coley v. Comm’r of Soc. Sec., 771 F. App’x 913, 917

  (11th Cir. 2019) (per curiam) (providing that a non-examining doctor’s opinion does

  not constitute the good cause needed to reject a treating doctor’s opinion) (citing

  Broughton v. Heckler, 776 F.2d 960, 961-62 (11th Cir. 1985)); Brock v. Comm’r, Soc. Sec.

  Admin., 758 F. App’x 745, 750 (11th Cir. 2018) (per curiam) (providing that the

  opinions of non-examining doctors do not amount to good cause for rejecting the

  opinion of a treating physician) (citing Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir.

  1988)); Martz v. Comm’r, Soc. Sec. Admin., 649 F. App’x 948, 959 (11th Cir. 2016)

  (recognizing that a non-examining doctor’s opinion, by itself, does not constitute good

  cause for according less weight to a treating doctor’s opinion) (citing Johns v. Bowen,

  821 F.2d. 551, 554 (11th Cir. 1987)).

                                            13
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 14 of 20 PageID 2902




         And, while an ALJ may in certain circumstances credit a non-examining

  doctor’s opinion over that of a treating doctor, the ALJ must first articulate good cause

  for discounting the treating physician’s opinion, which the ALJ did not do here. See

  Flowers v. Comm’r of Soc. Sec., 441 F. App’x 735, 743 (11th Cir. 2011) (per curiam)

  (finding that the ALJ did not err in giving more weight to a consulting doctor’s opinion

  “because the ALJ articulated good cause for discounting the opinions of [the

  claimant’s] treating and examining doctors and because the consulting doctor’s

  opinion was consistent with the medical record, including the treating and examining

  doctors’s own clinical findings”).

         Even assuming arguendo that the ALJ did not err in his consideration of Dr.

  Montero’s opinion, the ALJ’s step-four finding regarding the Plaintiff’s mental RFC

  is nonetheless flawed. In rendering an RFC determination, ALJ must evaluate the

  claimant’s maximum ability to do work despite her impairments, both severe and non-

  severe. Schink, 935 F.3d at 1268-69 (“Consideration of all impairments, severe and

  non-severe, is required when assessing a claimant’s RFC.”). The RFC analysis

  therefore represents a more detailed evaluation of the functional import of a claimant’s

  impairments than that required at step two. Id. at 1269 (noting that “the mental RFC

  assessment used at steps [four] and [five] of the process ‘requires a more detailed

  assessment by itemizing various functions contained in the broad categories found in

  [P]aragraph B’”); see also Social Security Ruling (SSR) 96-8p, 1996 WL 374184, at *4

  (July 2, 1996) (observing that the criteria used to rate severity of mental impairments

  at step two do not amount to an RFC assessment and that a “more detailed” evaluation

                                             14
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 15 of 20 PageID 2903




  is mandated at steps four and five, requiring “itemizing various functions contained in

  the broad” functional areas).

         By the Court’s review, the ALJ did not satisfy his obligations on this front

  either. While acknowledging that his Paragraph B findings at step two were not a

  substitute for the more thorough mental RFC evaluation necessitated at steps four and

  five (R. 20), the ALJ’s subsequent discussion regarding the Plaintiff’s RFC and the

  Plaintiff’s ability to work contains no such assessment, see (R. 20-27). The ALJ

  likewise did not address in any meaningful way the Plaintiff’s testimony at the hearing

  that she experienced “brain fog” and that her “physical conditions affect[ed] her ability

  to focus and concentrate.” (R. 21). And, regardless of whether the Plaintiff’s asserted

  problems with concentration stemmed from her physical or mental conditions, or

  some combination of the two, the ALJ did not adequately address these problems,

  either in rejecting the Plaintiff’s subjective complaints or in discounting Dr. Montero’s

  opinion. 5

         In addition, although the ALJ mentions at step two that the Plaintiff had the

  medically determinable impairment of “affective disorder” (R. 18), nowhere in his

  decision did he discuss the Plaintiff’s allegations that she suffered from anxiety, despite

  the fact that the Plaintiff claimed anxiety as a basis for her disability (R. 240) and




  5
    The Court notes that another of the Plaintiff’s treating doctors, Ann Winny, M.D., likewise
  opined that the Plaintiff’s symptoms would “often” interfere with her concentration and
  attention. (R. 767). The ALJ ignored Dr. Winny’s assessment, except to give one aspect of it
  significant weight. (R. 25). The remainder of Dr. Winny’s opinion is left wholly unaddressed
  by the ALJ.
                                               15
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 16 of 20 PageID 2904




  despite the fact that Dr. Montero diagnosed the Plaintiff with Generalized Anxiety

  Disorder (R. 1294). The ALJ’s RFC analysis similarly contains no reference to the

  Plaintiff’s diagnosed anxiety or the possible limitations resulting from that condition.

         These deficiencies constitute reversible error. As has long been established,

  “the ALJ must consider every impairment alleged,” and the failure to evaluate whether

  a claimant’s alleged “impairments were sufficiently severe—either singularly or in

  combination—to create a disability” warrants remand. Gibson v. Heckler, 779 F.2d 619,

  623 (11th Cir. 1986) (reversing the Commissioner’s decision where ALJ failed to make

  findings with respect to claimant’s claimed impairments of psoriasis, nervousness,

  anxiety, dizziness, and forgetfulness). To demonstrate that all the impairments, severe

  or non-severe, have been considered in combination, the ALJ must make “‘specific

  and well-articulated findings as to the effect of the combination of impairments.’”

  Heatly v. Comm'r of Soc. Sec., 382 F. App'x 823, 825 (11th Cir. 2010) (per curiam)

  (quoting Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984)); see also Walker v. Bowen,

  826 F.2d 996, 1001-02 (11th Cir. 1987) (“[I]t is the duty of the ALJ to make specific

  and well-articulated findings as to the effect of the combination of impairments and to

  decide whether the combined impairments cause the claimant to be disabled.”)

  (internal quotations omitted). The ALJ’s decision here does not abide by these

  standards.

         That the ALJ may have considered the Plaintiff’s mental conditions in his RFC

  assessment sub silentio and impliedly determined that they did not significantly limit

  the Plaintiff’s work-related mental abilities does not remedy this error. Schink, 935

                                             16
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 17 of 20 PageID 2905




  F.3d at 1269. As the Eleventh Circuit noted in Schink, “our precedent holds [that an]

  ALJ’s ‘failure . . . to provide the reviewing court with sufficient reasoning for

  determining that the proper legal analysis has been conducted mandates reversal’ in

  its own right.” Id. (quoting Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066

  (11th Cir. 1994)); see also Hudson v. Heckler, 755 F.2d 781, 785 (11th Cir. 1985) (per

  curiam) (holding that failure to consider a claimant’s impairments in combination

  “requires that the case be vacated and remanded for the proper consideration”).

                                             C.

         The Plaintiff’s third claim of error relating to the ALJ’s consideration of her

  diabetic neuropathy similarly compels remand. As noted above, the ALJ determined

  at step two that the Plaintiff’s diabetes mellitus was severe. (R. 17). When thereafter

  discussing this condition at step four, the ALJ stated:

         [B]y way of history, the presence of this impairment appears to date back
         to 2011 and has been characterized as “Type II.” However, I note that
         this condition has been routinely described as without complication,
         stable on medications and well-controlled, as well as the claimant
         maintaining satisfactory A1C levels.

         Thus, while the claimant’s glucose levels have fluctuated to some
         degree, this condition remains non-insulin dependent, and the only
         treatment protocol and recommendations that appears to be in place are
         routine monitoring, use of oral medication as needed, strict dietary
         compliance and weight reduction. Additionally, I note this impairment
         has been characterized as “mild.” Therefore, I find that the record is
         devoid [of] evidence detailing the diabetic condition, standing alone or
         in combination with other impairments, as resulting in debilitating
         limitations necessitating total disability.

  (R. 24) (internal citations omitted).

                                             17
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 18 of 20 PageID 2906




         This analysis by the ALJ is lacking insofar as it failed to take into account the

  record evidence that the Plaintiff suffered from peripheral neuropathy. By the Court’s

  review, at least four doctors found the Plaintiff to have this condition. In March 2015,

  for example, Dr. Daniel Traviesa concluded that the Plaintiff had mild sensory

  polyneuropathy “probably related to diabetes” and noted episodes of numbness. (R.

  690); see also (R. 1319) (Dr. Traviesa’s October 11, 2017, diagnosis of diabetes mellitus

  with neuropathy).    Another physician—Dr. Margarita Martinez-Reyes—similarly

  assessed the Plaintiff with neuropathy in July 2015 while noting that the Plaintiff’s

  diabetes was “well controlled.” (R. 707). Dr. Winny likewise believed that the

  Plaintiff had peripheral neuropathy as of December 2015. (R. 767). And, finally,

  consultative examiner Dr. Edwin Lamm found in January 2016 that the Plaintiff had

  a history of diabetic neuropathy involving her legs and feet (R. 775) and diagnosed her

  with, among other conditions, diabetes mellitus with diabetic peripheral neuropathy

  (R 776).

         Notably, the ALJ entirely omits any discussion—both at step two and at step

  four—of the peripheral neuropathy that these doctors found the Plaintiff to have,

  ignored the Plaintiff’s allegations that she had numbness in her legs and feet (R. 262-

  63), failed to address her report that problems with her hands caused her to drop things

  (R.1375), and apparently overlooked the fact that the state agency assessment at both

  the initial and reconsideration levels determined her peripheral neuropathy to be

  severe (R. 79, 95). Instead, the ALJ offered only that the Plaintiff’s diabetes was

  routinely described as “controlled” and “without complication,” while overlooking

                                             18
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 19 of 20 PageID 2907




  those records that evidenced neuropathy. This too was error, and, as a result, the

  Court is without a sufficient basis to conclude that the ALJ considered the Plaintiff’s

  condition as a whole. See Gibson, 779 F.2d at 623.

                                            D.

         The Plaintiff’s remaining argument is that the ALJ should have considered a

  closed period of disability. In a “closed period” case, the ALJ decides whether a

  claimant was disabled for a finite period that “started and stopped prior to the date of

  [the ALJ’s] decision.” Mitchell v. Comm'r of Soc. Sec., 393 F. App’x 651, 652 (11th Cir.

  2010) (per curiam) (quoting Pickett v. Bowen, 833 F.2d 288, 289 n.1 (11th Cir. 1987)).

         Here, the Plaintiff did not file a claim for a closed period. Although she raised

  the matter before the Appeals Council following the ALJ’s unfavorable decision (R.

  334), she did not request that the ALJ consider a closed period of disability. Given the

  Court’s ruling that remand is necessary on other grounds, however, the Court need

  not resolve this issue. See Jackson v. Bowen, 801 F.2d 1291, 1294 n.2 (11th Cir. 1986)

  (stating that where remand is required, it may be unnecessary to review other issues

  raised). Instead, the Plaintiff will have the opportunity on remand to make such a

  claim at the administrative level.

                                            IV.

         For the foregoing reasons, it is hereby ORDERED:

         1.     The Commissioner’s decision is reversed, and the case is remanded for

  further proceedings before the Commissioner consistent with this Order.




                                            19
Case 8:19-cv-01022-CPT Document 15 Filed 09/30/20 Page 20 of 20 PageID 2908




         2.     The Clerk is directed to enter Judgment in the Plaintiff’s favor and to

  close the case.

         3.     The Court reserves jurisdiction on the matter of attorney’s fees and costs

  pending further motion.

         DONE and ORDERED in Tampa, Florida, this 30th day of September 2020.




  Copies to:
  Counsel of record




                                            20
